DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments dated 4/9/22 are hereby entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-8, 10-11, 13-16 and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 11, and 16 include the limitations of “performing cognitive content document searching…experiments”, “parsing content…to generate an experiment manifest for a plurality of virtual experiments”, “identifying learning constructs…virtual experiments”, and “pre-configuring…according to the experiment manifest…specific set of rules”.  Applicant’s specification, however, fails to describe this subject matter in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use this aspect of Applicant’s claimed invention.  Applicant is basically claiming a first computer program (a “computer implemented method”) that is searches and parses content in order to automatically generate a second computer program (an “experiment manifest”) that generates a simulated chemistry experiment involving a plurality of chemicals and interactions between those chemicals (“specified data and instructions for the plurality of virtual experiments according to the experiment manifest”).  Applicant’s (published) specification, however, contains a single paragraph detailing how to make and/or use this aspect of its claimed invention.  See paragraph 67.  Applicant’s specification, therefore, provides no direction as to how the first computer program would be written to be able to complete such a task.  Nor does Applicant provides any working examples of this first computer program.  Furthermore, it would require undue experimentation for a POSITA to be able to write the first computer program based on the limited disclosure in Applicant’s specification in regard to this aspect of Applicant’s claimed invention.  See MPEP 2164.0(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7-8, 10-11, 13-16 and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 4, 7-8, 10-11, 13-16 and 18-23 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1, 11, and 16 the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] […] method of generating a [simulated] experiment program for simulating a real experiment […] , the method comprising: 
performing […] document searching for content describing a plurality of chemicals and interactions of the plurality of chemicals in experiments; 
parsing content in one or more documents identified in the search to generate an experiment manifest for a plurality of [simulated] experiments; 
identifying learning constructs that are required for the plurality of [simulated] experiments and building representations that combine multiple [data] input […] to define interactions in the plurality of [simulated] experiments; 
defining […] properties of the plurality of chemicals and how the plurality of chemicals will be affected in response to a plurality of actions; 
configuring […] a specific set of rules defining events […] to simulate one or more of the plurality of actions representing steps of the plurality of [simulated] experiments involving one or more of the plurality of chemicals, the specific set of rules identifying combinations of [data inputs] representing how the properties of the one or more of the plurality of chemicals will be affected by the steps of the plurality of [simulated] experiments;


creating modules representing a combination of [data] inputs […] to define movements and effects for the plurality of [simulated]  experiments; 
[…]
generating displays […] displaying one or more views of the steps of the plurality of [simulated] experiments, the one or more views being generated in response to the computed event data representing the defined events; and 
computing the event data in response to the [input] data obtained from the events performed according to the one or more views and combining the events data according to the specific set of rules to simulate the effect on the properties of the one or more of the plurality of chemicals caused by the steps of the plurality of [simulated] experiments.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a plurality of mobile communications devices, each of the mobile communications devices including a display screen and a plurality of sensors; performing cognitive content searching (i.e., employing artificial intelligence); employing a rules engine (i.e., employing computer software); programming a plurality of mobile communications devices with specified data and instructions (i.e., a computer program) to generate a plurality of virtual experiments; and/or a computer program product these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., mobile communications devices including a display screen and a plurality of sensors; performing cognitive content searching (i.e., employing artificial intelligence); employing a rules engine (i.e., employing computer software); programming a plurality of mobile communications devices with specified data and instructions (i.e., a computer program) to generate a plurality of virtual experiments; and/or a computer program product these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 and 13 and, e.g., p67 specifically in regard to automatically generating a manifest. 

Response to Arguments
	Applicant’s arguments are moot in light of the new statements of rejection made supra, which were necessitated by Applicant’s amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715